Citation Nr: 0005016	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-02 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
headaches currently evaluated as 50 percent disabling, to 
include 38 C.F.R. § 3.321 (b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision by the 
Washington, DC, regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to an 
increased evaluation of headaches currently evaluated as 50 
percent disabling, to include consideration of 38 C.F.R. 
§ 3.321 (b)(1) (1999).  

The veteran appears to be raising the issues of service 
connection for a nervous disorder facial swelling, memory 
loss, tremors and a low back disorder and an increased rating 
for facial scars.  It is requested that the RO contact the 
veteran to clarify this matter and thereafter take any 
appropriate actions.


FINDING OF FACT

The veteran's service-connected post-traumatic headaches are 
productive of very frequent completely prostrating and 
prolonged attacks resulting in severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.20, Part 4, 3.321(b), Diagnostic 
Code 8199-8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records reflect that in April 1966 the 
veteran was seen at the sickbay after passing out and 
sustaining a laceration to the left eyebrow.  He was seen in 
March 1967 for a laceration above the left eyebrow.  

During an October 1979 VA examination the veteran related 
that in 1966, while in the hold of a ship loading materials, 
a 3 to 4 foot wrench fell from the deck.  The veteran was 
struck across the frontal area of the face and the medial 
right eyebrow was lacerated.  He was temporarily dazed, fell 
to the deck and vaguely remembered being helped to the ship 
dispensary.  There was no skull fracture diagnosed.  During 
one of the few days post injury he was in the food line, felt 
faint and dropped his food tray, and collapsed to the deck 
striking his left medial supraorbital area and requiring 
sutures for closure of the laceration.  Since then, in both 
military and civilian life, the veteran reported that he had 
daily frontal headaches.  He never had convulsions or fits 
and occasionally had dizziness.  He found no medication, 
which provided relief.  He worked as a sign painter, and lost 
no days of work from his problem, but when the headaches were 
severe he had to stop work and rest.  The diagnoses included 
posttraumatic headaches and laceration scars, suborbital 
areas bilateral-asymptomatic.

In January 1980, the RO granted service connection for 
posttraumatic headaches and assigned a 30 percent rating.  A 
VA examination was conducted in May 19891.  At that time the 
diagnoses included post-traumatic headaches.  In July 1981 
the RO increased the 30 percent in effect for post-traumatic 
headaches to 50 percent.  The 50 percent rating has remained 
in effect since that time.

An April 1997 statement from the veteran is to the effect 
that his headaches are not controlled by Tylenol or Valium.  
The veteran reported that he had suffered due to swelling in 
the temple area, which had a very rapid pulse with a deep 
thumping much like a steady heartbeat.  He stated that the 
swelling lasts for several weeks.  The veteran also reported 
having had frequent periods of blurred vision when his 
headaches occurred.  He also reported that his mind went 
blank while involved in an activity.  The veteran stated that 
his job consisted of operating a computer which required him 
to be alert at all times.  The veteran indicated that only 
with his medication has been able to do his job.  
Occasionally, he would have to stop and let the feeling pass, 
and eventually his vision would return. The veteran related 
that things get too loud, or even when it is quite, that he 
sometimes experienced pain for no apparent reason.  The pain 
shot straight to the back of his neck and he became extremely 
nervous on the inside, and his hands and arms began to shake 
uncontrollably.  He stated that these episodes sometimes last 
through half his day.

A VA examination was conducted in August 1998.  The clinical 
history indicates that the veteran had been receiving 
treatment at VA facilities for bifrontal headaches. The 
examiner indicated that the VA progress notes show that the 
headaches occurred almost daily.

The examination showed that the cranial nerves II to XII were 
intact.  An evaluation of the motor system showed no 
abnormality. The deep tendon reflexes were 2+ and symmetrical 
in the arms and legs.  There were no Babinski signs or muscle 
spasms in the cervical and lumbar paravertebral muscles.  A 
CT scan of the head was essentially negative.  The diagnoses 
included chronic daily headaches either post-traumatic or 
muscle contraction headaches.

II. ANALYSIS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991). 
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history. 38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO has assigned a 50 percent rating for post-traumatic 
headaches pursuant to the VA's Schedule for Rating 
Disabilities (Schedule) as analogous to migraine headaches.  
38 C.F.R.§ 4.20, Part 4, Diagnostic Codes 8199-8100 (1999).

Diagnostic Code 8100 provides for the evaluation of 
migraines.  When there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a rating of 50 percent is warranted.  
This is the maximum schedular evaluation appropriately 
assignable for the disability at issue under Diagnostic Code 
8100.

38 C.F.R. § 3.321 (b)(1) provides that in exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this regard, the evidence does not reflect that the 
migraines have required any recent hospitalization.  
Additionally, the 50 percent currently in effect contemplates 
the presence severe and frequent migraines, which in turn 
cause severe economic inadaptability.  

To summarize the evidence, the veteran has variously stated 
the severity and frequency of the headaches and accompanying 
symptoms. An August 1996 VA neurology clinic shows that the 
veteran's chronic headaches, which were usually controlled by 
Tylenol #3 noted, no change in headaches.  His headaches were 
generalized, no prodrome or aura, some phonophobia and 
nausea.  The headaches could last 30 to 40 minutes, not 
longer, and recurred 10 to 12 times per week.  There was no 
response to several medications.  The impression was of 
chronic headaches, and non-insulin-dependent diabetes 
mellitus.  In addition, the veteran has included symptoms of 
blurred vision, swelling and pounding of his temples, and 
memory loss.

To summarize, the veteran's statements describing the 
symptoms associated with the headaches are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

The 50 percent rating in effect for the post-traumatic 
headaches is the maximum rating permitted under diagnostic 
code 8100.  The recent VA examination, which included a CT 
scan of the brain, showed no evidence of any neurological 
abnormality.  Accordingly, the Board finds that there is no 
basis for a schedular rating in excess of 50 percent.  

The veteran is also claiming consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The 
veteran indicated that he has daily headaches and his mind 
goes blank.  These disorders interfere with his ability to 
work as a computer operator.

In this regard, the evidence indicates that he is gainfully 
employed in the computer field.  Although he is seen at a VA 
facility intermittently for the headaches, he has not been 
hospitalized in the recent past.  Additionally, the Board 
points out that the 50 percent rating in effect includes 
severe economic inadaptability caused by the headaches.  As 
such the Board finds that the current complaints and findings 
are contemplated in the 50 percent rating.  The Board does 
not find the presence of an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards per 38 C.F.R. § 3.321 (b)(1).  
Accordingly, it is the Board's judgment that the 
preponderance of the evidence is against his claim for an 
increased rating for post-traumatic headaches. 

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 50 percent for the veteran's migraine headaches.


ORDER

Entitlement to an increased rating for post-traumatic 
headaches, to include 38 C.F.R. § 3.321(b), is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

